Citation Nr: 1452521	
Decision Date: 11/28/14    Archive Date: 12/02/14

DOCKET NO.  10-11 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to March 1969.  The current matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's application to reopen his claim for service connection for PTSD, having determined that new and material evidence had not been submitted.  During the course of the appeal, pertinent liberalizing revisions to the regulation governing claims for VA compensation for PTSD were implemented.  On the basis of these amendments and the evidentiary submissions of the Veteran, in April 2012, the RO determined that there was new and material evidence to reopen the PTSD claim for a de novo review on the merits.  Following evidentiary development of this matter, the reopened claim was denied.  Thereafter, the appeal was certified to the Board.

In an October 2014 hearing, the Veteran, accompanied by his representative, submitted oral testimony in support of his claim before the undersigned Veterans Law Judge sitting at the RO.  A transcript of this hearing has been obtained an associated with the Veteran's claims file for the Board's review and consideration.   


FINDINGS OF FACT

1.  The RO denied the Veteran's original claim of entitlement to service connection for PTSD in a final November 2005 rating decision.  

2.  The Veteran's application to reopen his claim for service connection for PTSD was denied for failure to submit new and material evidence, most recently in a final December 2007 rating decision.

3.  In the time since the final December 2007 rating decision that denied the Veteran's application to reopen his claim for service connection for PTSD, liberalizing revisions to the applicable regulation governing VA compensation claims for PTSD were implemented by VA.  
4.  Evidence received since the final December 2007 rating decision that denied the Veteran's application to reopen his claim for service connection for PTSD includes clinical evidence showing a diagnosis and treatment for PTSD that is not duplicative of evidence previously submitted and considered on the merits, and the evidence, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate this claim.

5.  The Veteran served in a combat zone in the Republic of Vietnam from March 1968 to March 1969, where he was exposed to service-related stressors sufficient to support a diagnosis of PTSD.

6.  The clinical evidence is in relative equipoise regarding the Veteran's Axis I diagnosis of PTSD.  

CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for PTSD have been met, and the claim is reopened for a de novo review on the merits.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2014).

2.  Resolving all doubt in the claimant's favor, the criteria for entitlement to service connection for PTSD are deemed to have been met.  38 U.S.C.A. §§ 1110, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f)(3) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Whether new and material evidence has been received sufficient to reopen a previously denied and final claim of service connection for PTSD.

The claim of entitlement to service connection for PTSD is being reopened for de novo review and granted in full.  Any error related to VA's duties to notify and assist with regard to this issue is thereby rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2014).  
In an April 2012 rating decision/supplemental statement of the case, the agency of original jurisdiction determined that new and material evidence was received sufficient to reopen the Veteran's PTSD claim.  Nevertheless, to assert properly appellate jurisdiction over the present appeal, the Board is procedurally obligated to review the RO's favorable determination regarding the question of whether there was new and material evidence.  Barnett v. Brown, 83 F.3d 1380 (1996).   

In general, unappealed rating decisions of the RO and the Board are final.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002 & Supp. 2012).  In order to reopen a claim there must be added to the record "new and material evidence."  38 U.S.C.A. § 5108 (West 2002 & Supp. 2012).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2014).  

The law provides that new and material evidence necessary to reopen previously and finally disallowed claims must be secured or presented since the time that the claims were finally disallowed on any basis, not only since the time the claims were last disallowed on the merits.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

38 C.F.R. § 3.156(a), which defines new and material evidence, requires that evidence raise a reasonable possibility of substantiating the claim in order to be considered "new and material," and defines material evidence as evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2014).  The credibility of the evidence is presumed for the purpose of reopening.  Justus v. Principi, 3 Vet. App. 510 (1992).  In this regard, the Board is mindful that actually weighing the probative value and assessing the credibility of evidence is appropriate only if the Board first finds such evidence to be new and material to the service connection claim and reopens the claim for a de novo review on the merits.

By history, the Veteran's original claim for VA compensation for PTSD was denied in a November 2005 rating decision.  Evidence considered at the time of that claim included his service treatment records, showing no Axis I diagnosis of a chronic psychiatric disorder in service, or treatment in service for psychiatric symptoms or complaints, and post-service clinical records that show a diagnosis of depression but ruled out PTSD.  The Veteran did not file a timely substantive appeal of this adverse determination, and the November 2005 rating decision became final.

Thereafter, the Veteran made several attempts to reopen his claim for VA compensation for PTSD.  His application was denied in a final December 2007 rating decision for failing to submit new and material evidence.  The Veteran did not file a timely notice of disagreement with the December 2007 rating decision, and it became final.  In July 2008, he submitted an application to reopen this claim.  A careful and liberal reading of his statements in the July 2008 request (and all subsequent correspondence from him that was received within the one-year appellate period following December 2007) fails to show language indicating actual disagreement with the determinations of the December 2007 rating decision.  Evidence submitted consisted of VA outpatient records that were determined by the RO to not be new and material evidence.  Thusly, the current appeal is not a pending claim extending back to the claim that was adjudicated in the December 2007 rating decision.  See Bond v. Shinseki, 659 F.3d 1362 (2011).

The current clinical evidence demonstrates that the Veteran has an ongoing Axis I diagnosis of PTSD linked to his exposure to traumatic psychiatric stressors while serving in a combat zone in the Republic of Vietnam.  What is new is that the regulations governing VA compensation claims for PTSD have been revised and that a liberalized standard for linking a PTSD diagnosis to active duty in a combat zone was implemented during the pendency of the current claim.  See 38 C.F.R. § 3.304(f)(3).  The Veteran provided detailed testimony on his in-service stressors, and the clinical evidence submitted shows that a VA physician diagnosed the Veteran with PTSD associated with these stressors.  Therefore, when viewed in the context of the recently-implemented relaxed regulatory revisions, the evidence is both new and material to the PTSD claim sufficient to reopen the matter for a de novo review on the merits.  
II.  Entitlement to service connection for PTSD.

As will be further discussed below, the Veteran's reopened claim of entitlement to service connection for PTSD is being granted in full.  Therefore, the Board finds that any error related to the Veterans Claims Assistance of Act of 2000 (VCAA) (Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)) on this claim is rendered moot by this fully favorable decision.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2014); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Also, there is no need to engage in any analysis with respect to whether the requirements of the VCAA have been satisfied concerning the claim on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. While the Board is obliged to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for a disability, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2014).  

If the stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressors, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2014); 38 U.S.C.A. § 1154 (West 2002).  

Here, the Veteran's service treatment records show no psychiatric abnormalities on pre-induction examination in January 1967 or on separation examination in March 1969 (including no reported history of psychiatric symptoms and no indication of treatment for psychiatric complaints during service).  His personnel records show that he served during the Vietnam War Era in the United States Army as an enlisted communications specialist.  His service records also reflect that he served in the Republic of Vietnam in an area designated at the time as a combat zone, from March 1968 - March 1969, during his period of active duty.  His service records show that he was decorated with the Army Commendation Medal.  

In outpatient counseling reports dated 2007 - 2012, a VA physician diagnosed the Veteran on multiple occasions with depression, anxiety, and PTSD associated with stressors relating to his military service in the Republic of Vietnam.  However, a June 2011 VA examination conducted by a psychologist determined that the Veteran did not meet the criteria for PTSD under Axis I, diagnosing him instead with depression.  Although acknowledging that the Veteran was a reliable personal historian and that he responded with intense fear, helplessness, horror, and shock to his reported stressors of viewing open body bags containing the decomposed remains of American soldiers who were killed in combat, the examining psychologist determined that the reported stressor was insufficient to support a PTSD diagnosis.  According to the VA psychologist, the Veteran had an Axis I diagnosis of anxiety disorder, not otherwise specified (NOS), and that he did not meet the criteria for a PTSD diagnosis because he "did not necessarily report witnessing direct combat and/or witnessing directly the death of [others]."  The Board notes, however, that, even after the June 2011 VA examination, the VA physician who regularly treated the Veteran continued to find that he met the criteria for an Axis I diagnosis of PTSD, and the PTSD diagnosis continued to be presented by this physician in subsequent treatment reports dated in February 2012 and November 2012.

The Board has considered the aforementioned evidence.  The Board factually concedes that the Veteran's reported in-service stressors are true as he served in a combat zone and was therefore likely to have been exposed to hostile enemy activity and his account of such exposure is deemed to be credible.  Having weighed the probative value of the clinical evidence pertaining to his psychiatric diagnosis, the Board finds that the diagnostic picture presented by a broad overview of the entirety of the relevant record is approximately balanced and in relative equipoise regarding the issue of the Veteran's current Axis I diagnosis.  In support of the Veteran's claim is the consistent and repeated diagnosis of PTSD presented in treatment notes dated 2007 - 2012 by a VA physician; against the claim is the June 2011 VA psychologist's determination that the Veteran only had anxiety disorder NOS, and that he did not meet the criteria for PTSD.  However, the liberalizing regulations make clear that the new and relaxed standard for PTSD claims is that that a veteran witness an event that involved a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  In this case, the Veteran reported seeing the decaying bodies of combat casualties in body bags and responded with intense fear, helplessness, horror, and shock.  It is evident that the Veteran has likely satisfied this criteria.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the evidence supports a diagnosis of PTSD related to his in-service exposure to his conceded stressors.  His claim of entitlement to service connection for PTSD is thusly granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

New and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for PTSD; the claim is reopened and allowed on the merits.

Service connection for PTSD is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


